DETAILED ACTION
Prosecution History
Claims 1, 2, 4 – 8, 10 - 15 and 17 - 20 have been amended.
Claims 1, 5, 7, 13, 18 and 20 are further amended by an Examiner’s amendment presented herein.
Claim 6 is cancelled by an Examiner’s amendment presented herein.
Claims 1 – 5 and 7 - 20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this Examiner’s amendment was given in an interview with Katherine Stuckman on 8 February, 2022.
The application has been amended as follows: 
In Claim 1 change line 43 from: “detection; and” to: - - detection; and wherein the at least one final probability includes a global probability indicating a probability that any abnormality is present based on the plurality of probabilities; and - - .
In Claim 5 change line 4 from: “. . . the at least one final probability that” to: - - . . . the at least one final probability to further include a probability that - -.
In Claim 7 change line 4 from “. . . the at least one final probability includes a plurality of final” to: - - . . . the at least one final probability to further include a plurality of final - -.
In Claim 13 change line 1 from “. . . medical scan system of claim 11,” to - - . . . medical scan system of claim 11, wherein - - .
In Claim 18 change line 11 from “generate second abnormality data by applying second one . . .” to - - generate second abnormality data by applying the second one . . . - -.
In Claim 20 change line 37 from: “. . .plurality of probabilities of abnormality detection; and” to: - - . . .plurality of probabilities of abnormality detection; and wherein the at least one final probability includes a global probability indicating a probability that any abnormality is present based on the plurality of probabilities; and - - .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a multi-model medical scan analysis system and method, where the claims, in combination with other recited features, includes generating a final probability that includes global probability indicating a probability that any abnormality is present.
The most remarkable prior art of record is as follows:
Krishnan et al: U.S. Publication Number 2005/0010445 A1
Krishnan et al: U.S. Publication Number 2009/0310836 A1
Krishnan et al: U.S. Publication Number 2005/0251013 A1
Suzuki et al: U.S. Publication Number 2006/0018524 A1
Marshall et al: U.S. Publication Number 2011/0103675 A1
Poole et al: U.S. Publication Number 2018/0025255 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 10 February, 2022